Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non -final rejection is in response to the RCE filed on: 03/15/2022.
The following rejections are withdrawn in view of the new amendments, which necessitated a new grounds of rejection:
Claims 1-4, 6-14 and 16-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-7 and 11-17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhlke et al (US Application: US 2009/0012833, published: Jan. 8, 2009, filed: Jul. 2, 2007).
Claims 8, 9, 10, 18, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Kuhlke et al (US Application: US 2009/0012833, published: Jan. 8, 2009, filed: Jul. 2, 2007) in view of Bruno et al (US Application: US 2016/0071022, published: Mar. 10, 2016, filed: Sep. 4, 2014).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With regards to claim 1, the claim recites that the first chatbot (referred to in the spec as a ‘respondent’) generates … ‘at least one piece of first conversation’. Subsequently the claim recites the query response model is provided with query information, profile information of the enquirer, profile information of the first chatbot, profile information of a second chat bot and the at least one piece of first conversation corresponding to the query information. The second chat bot as claimed generates second conversation which is a response to the query information based on the at least one piece of the first conversation. The examiner respectfully points out that the items emphasized in black is not supported in the specification. 

	It is noted as shown in Fig 3 and also in paragraph 0075 that the query response model 151 receives profile information of the enquirer and the query response model generates response information. The query response model then receives profile information of … first respondent(s) (As shown in Fig 3 and paragraph 0076) and then the query response model outputs first response information that is mapped one to one to the profile information of the first respondents (as shown in Fig 3 and paragraph 0077). Thus, it is clear from the above passages in the instant specification, it is the query response model that generates the ‘first response information’ and as an example the first response information generated by the query response model paragraph 0077 explains the first response information can be the number of chatbots). 

More importantly in Fig 3 and paragraph 0079 of the instant specification explains the query response model receives 1) input of the first query information, the profile information of the enquirer, the profile information of the first respondent, the first response information, profile information of a second respondent to generate second response information … which is based on the first response information…. (based on … one piece of the first response information). It appears in claim 1, the claimed ‘the at least one piece of first conversation’ (generated by the first chatbot/respondent) is not supported as written in the instant application’s specification. In Fig 3, it shows the first response information is generated by the query response model (ref 340) not the first chatbot (respondent). This ‘first response information’ is the information provided to the query response model and not conversation generated by the first claimed ‘chatbot’ (respondent). As explained above, the second response information generated by the query response model does take in response information, but that response information is provided and generated from the query response model, not generated by the first chat bot (respondent). Thus there is lack of written description for the chat bot (respondent) providing the at least one piece of conversation to the query response model generated by the chat bot. Also the examiner respectfully points out that since the applicant uses the word ‘generate’ in the claim language with respect to the ‘at least one piece of conversation’, then the claim scope is focusing on generated conversation content by the chat bot, and not conversation content provided to the chat bot (such as an enquiry).

With regards to claims 2-4 and 6-10, they do no resolve the deficiencies of claim 1, and are rejected under similar rationale. 

With regards to claim 11, it is rejected under similar rationale as claim 1 above.

With regards to claims 12-14 and 16-20, they do not resolve the deficiencies of claim 11, and are rejected under similar rationale. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-14 and 16-20 have been considered.
With regards to the 35 USC 101 rejections, they are withdrawn in view of applicant’s amendments. 
With regards to the 35 USC 102 rejection, the applicant’s arguments are directed to the claims that incorporated new amended limitations. Those new amended limitations resulted in removal of the prior art rejections but introduced written description issues for directly providing conversation generated by the first chat bot to the query response model. The examiner respectfully directs the applicant’s attention to the rejections above for a full explanation as to how the written description rejections have been applied. 

NOTE
In the interest of expediting the prosecution of the application, the examiner recommends an interview to address the outstanding written description issues, and also to discuss HOW the query response model uses the profile information, query information and enquire information/profile to influence the second output /response. Also some references relevant in the most recent updated search include:
Stoops (US Patent: 10645225): This reference teaches chat bots each having different profiles, and the chat bots may be selected based upon expertise to help specific types of customers.
Tomlinson et al (US Patent: 10742815): This reference teaches chat bot responders that specialize in a defined set of topics (the chat bots have their own profiles).
Petrovykh et al (US Patent: 10750019): This reference teaches determining a best assistant/chat bot based upon phrasal analysis.
Koukoumidis et al (US Application: US 2018/0287968): This reference teaches chatbot discovery based upon a query from a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/WILSON W TSUI/Primary Examiner, Art Unit 2178